DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 9/23/21. Claims 1 and 20 have been amended, no new claims have been added, and no claims have been cancelled. Thus, claims 1-30 are presently pending in this application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard (WO2018/071812) in view of Allum (2011/0214676).
With respect to claim 1, Leonard discloses a system for providing respiratory therapy to a patient through a non-sealing cannula (122, fig 1), the system comprising a low-pressure blower (104, fig 1; see [00066], lines 1-3) having an operational gauge pressure limit of less than 270hPa (see [0006], line 3) configured to receive breathing gas from ambient air, and output pressurized breathing gas (see [0045], lines 6-7), a humidifier in fluid communication with the low-pressure blower, wherein the humidifier receives the pressurized breathing gas from the low-pressure blower and humidifies the breathing gas, a conduit (111, fig 1) in fluid communication with the humidifier and configured to receive heated and humidified breathing gas from the humidifier (see [0052], lines 10-11 and [0059], lines 1-3); and a nasal cannula (122, fig 1)  having at least one nasal prong (124 and 126, fig 1) having a distal opening (outputs gas through the cannula), the nasal cannula being in fluid communication with the conduit and configured to receive the breathing gas from the conduit (see [0064], lines 1-3),and a high exit velocity (see [0063], lines 3-4) the at least one nasal prong being configured to provide the breathing gas to a nare of the patient (nasal prongs allow delivery to the nare).
Leonard lacks an exit velocity of at least 40 m/s and less than 75 m/s and at a flowrate of at least 8 L/min and less than 80 L/min.
However, Allum teaches an exit velocity of at least 40 m/s and less than 75 m/s (see TABLE 2; ‘Gas exit speed out of gas delivery nozzle’; see also [0015], line 56; less than 50 m/s is within claimed range) and at a flowrate of at least 8 L/min and less than 80 L/min (see TABLE 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow of Leonard to have an exit velocity and flow rate as taught by Allum, so as to allow the breathing gas to better flush carbon dioxide from a patient’s airways (see [0063], lines 6-7 of Allum).
With respect to claim 16, the modified Leonard shows that the exit velocity is at least about 40 m/s and less than about 70 m/s (see TABLE 2; ‘Gas exit speed out of gas delivery nozzle’; see also [0015], line 56; less than 50 m/s is within claimed range of Allum).
With respect to claim 17, the modified Leonard shows that the exit velocity is at least about 40 m/s and less than about 60 m/s (see TABLE 2; ‘Gas exit speed out of gas delivery nozzle’; see also [0015], line 56; less than 50 m/s is within claimed range of Allum).
With respect to claim 18, the modified Leonard shows that the exit velocity is at least about 40 m/s and less than about 50 m/s (see TABLE 2; ‘Gas exit speed out of gas delivery nozzle’; see also [0015], line 56; less than 50 m/s is within claimed range of Allum).
With respect to claim 19, the modified Leonard shows that the exit velocity is about 40 m/s (see TABLE 2; ‘Gas exit speed out of gas delivery nozzle’; see also [0015], line 56; less than 50 m/s is about 40 m/s of Allum).
With respect to claim 20, Leonard discloses a method for providing respiratory therapy to a patient through a non-sealing cannula by a high velocity respiratory therapy system (Abstract, lines 1-3 of Allum), the method comprising receiving a flow of breathing gas from a low-pressure blower (417, fig 4; see [0099], lines 14-17 of Allum) through a conduit (delivery circuit, 413, fig 4 of Allum) and into a nasal cannula (501, fig 5 of Allum) and providing the breathing .
Claims 2-4, 6-8, 21-23, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard in view of Allum as applied to claims 1 and 20 above, and further in view of Levitsky (2002/0055685).
With respect to claims 2 and 21, the modified Leonard shows all the elements of the invention as claimed above but is silent regarding the inner diameter greater than or equal to 1.4 mm and less than 1.8 mm, and the system has a maximum flow set point greater than or equal to 9 L/min and less than 28 L/min. 
However, Levitsky teaches a nasal cannula (10, fig 1) with nasal prongs (12, fig 1) with an inner diameter 1.6-2.0 mm (see [0048], lines 5-7; includes less than about 1.8mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nasal prongs of Allum to include the diameter as taught by Levitsky so as to provide the optimal diameter for essential airflow.
Further the modified Leonard is silent regarding the max set point. However, the relationship between the diameter, exit velocity and set point is known as evidenced by Amano (5437634). As shown in col. 20 lines 11-16 of Amano the relationship uses parameters of the flow velocity and the diameter to calculate the flow rate, therefore one could know any two of 
With respect to claims 3 and 22, the modified Leonard shows the cannula prong having an inner diameter “about 1.6 mm to about 2.0 mm” (see [0048], lines 6-7 of Levitsky).
However, the modified Leonard lacks the exact range of the inner diameter greater than or equal to about 1.8 mm and less than about 1.9 mm as required by the claim.
The modified Allum shows (see [0048] lines 1-4 of Levitsky) that the inner diameter of the cannula needs to be optimized to “promote easy and rapid removal of condensation from the interior of the nasal cannula”. As seen in Fig. 4 of Levitsky, the diameter of the cannula is shown to be a result effective variable in that changing the diameter of the cannula affects removal of condensation. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the cannula of the modified Leonard by making the inner diameter greater than or equal to about 1.8 mm and less than about 1.9 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Further the modified Leonard is silent regarding the max set point. However, the relationship between the diameter, exit velocity and set point is known as evidenced by Amano (5437634). As shown in col. 20 lines 11-16 of Amano the relationship uses parameters of the flow velocity and the diameter to calculate the flow rate, therefore one could know any two of the above parameters and be able to calculate the third, i.e. if diameter and flow rate are known 
With respect to claims 4 and 23, the modified Leonard shows the cannula prong having an inner diameter “about 1.9 mm to about 3.0 mm” (see [0048], lines 6-7 of Levitsky).
However, the modified Leonard lacks the exact range of the inner diameter greater than or equal to about 1.9 mm and less than about 3.0 mm as required by the claim.
The modified Allum shows (see [0048] lines 1-4 of Levitsky) that the inner diameter of the cannula needs to be optimized to “promote easy and rapid removal of condensation from the interior of the nasal cannula”. As seen in Fig. 4 of Levitsky, the diameter of the cannula is shown to be a result effective variable in that changing the diameter of the cannula affects removal of condensation. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the cannula of the modified Leonard by making the inner diameter greater than or equal to about 1.9 mm and less than about 3.0 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Further the modified Leonard is silent regarding the max set point. However, the relationship between the diameter, exit velocity and set point is known as evidenced by Amano (5437634). As shown in col. 20 lines 11-16 of Amano the relationship uses parameters of the flow velocity and the diameter to calculate the flow rate, therefore one could know any two of the above parameters and be able to calculate the third, i.e. if diameter and flow rate are known velocity can be calculated. Thus, the system with the exit velocity and diameter as claimed above, inherently has the claimed set point of 21 L/min to 60 L/min.

However, the modified Leonard lacks the exact range of the inner diameter greater than or equal to about 1.1 mm and less than about 1.6 mm as required by the claim.
The modified Allum shows (see [0048] lines 1-4 of Levitsky) that the inner diameter of the cannula needs to be optimized to “promote easy and rapid removal of condensation from the interior of the nasal cannula”. As seen in Fig. 4 of Levitsky, the diameter of the cannula is shown to be a result effective variable in that changing the diameter of the cannula affects removal of condensation. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the cannula of the modified Leonard by making the inner diameter greater than or equal to about 1.1 mm and less than about 1.6 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Further the modified Leonard is silent regarding the max set point. However, the relationship between the diameter, exit velocity and set point is known as evidenced by Amano (5437634). As shown in col. 20 lines 11-16 of Amano the relationship uses parameters of the flow velocity and the diameter to calculate the flow rate, therefore one could know any two of the above parameters and be able to calculate the third, i.e. if diameter and flow rate are known velocity can be calculated. Thus, the system with the exit velocity and diameter as claimed above, inherently has the claimed set point of about 8 L/min and pressure drop of 80 hPa.
With respect to claims 7 and 26, the modified Leonard shows the cannula prong having an inner diameter “about 1.6 mm to about 2.0 mm” (see [0048], lines 6-7 of Levitsky).

The modified Allum shows (see [0048] lines 1-4 of Levitsky) that the inner diameter of the cannula needs to be optimized to “promote easy and rapid removal of condensation from the interior of the nasal cannula”. As seen in Fig. 4 of Levitsky, the diameter of the cannula is shown to be a result effective variable in that changing the diameter of the cannula affects removal of condensation. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the cannula of the modified Leonard by making the inner diameter greater than or equal to about 1.5 mm and less than about 2.0 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Further the modified Leonard is silent regarding the max set point. However, the relationship between the diameter, exit velocity and set point is known as evidenced by Amano (5437634). As shown in col. 20 lines 11-16 of Amano the relationship uses parameters of the flow velocity and the diameter to calculate the flow rate, therefore one could know any two of the above parameters and be able to calculate the third, i.e. if diameter and flow rate are known velocity can be calculated. Thus, the system with the exit velocity and diameter as claimed above, inherently has the claimed set point of about 20 L/min and pressure drop of 100 hPa.
With respect to claims 8 and 27, the modified Leonard shows the cannula prong having an inner diameter “about 1.6 mm to about 2.0 mm” (see [0048], lines 6-7 of Levitsky).
However, the modified Leonard lacks the exact range of the inner diameter greater than or equal to about 1.9 mm and less than about 3.5 mm as required by the claim.

Further the modified Leonard is silent regarding the max set point. However, the relationship between the diameter, exit velocity and set point is known as evidenced by Amano (5437634). As shown in col. 20 lines 11-16 of Amano the relationship uses parameters of the flow velocity and the diameter to calculate the flow rate, therefore one could know any two of the above parameters and be able to calculate the third, i.e. if diameter and flow rate are known velocity can be calculated. Thus, the system with the exit velocity and diameter as claimed above, inherently has the claimed set point of about 40 L/min and pressure drop of 80 hPa.
Claims 5 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard in view of Allum as applied to claims 1 and 20 above, and further in view of Spence (2018/0078719).
With respect to claims 5 and 24, the modified Leonard shows the elements of the invention as claimed above, but lacks the cannula prong having an inner diameter “about 3 mm to about 4 mm”.

The modified Allum shows (see [0055], lines 17-18 of Spence) that the inner diameter of the cannula needs to be optimized to “to accommodate the size and shape of the patient’s nasal passage”. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the cannula of Allum by making the inner diameter greater than or equal to about 1.9 mm and less than about 3.5 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Further the modified Leonard is silent regarding the max set point. However, the relationship between the diameter, exit velocity and set point is known as evidenced by Amano (5437634). As shown in col. 20 lines 11-16 of Amano the relationship uses parameters of the flow velocity and the diameter to calculate the flow rate, therefore one could know any two of the above parameters and be able to calculate the third, i.e. if diameter and flow rate are known velocity can be calculated. Thus, the system with the exit velocity and diameter as claimed above, inherently has the claimed set point of about 20 L/min and pressure drop of 100 hPa.
Claims 9-10, 12-14, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard in view of Allum as applied to claim 1 above, and further in view of Amano (5437634).
With respect to claim 9, the modified Leonard shows a controller (612, fig 6) and a processor (see [0103], lines 1-4 of Allum) configured to receive second data indicative of a 
However, Amano teaches a processor configured to calculate the flowrate on the basis of flow velocity and diameter (see col. 20, lines 11-16). It is noted that in Amano (col. 20 lines 11-16; calculates flow rate based on flow velocity and diameter) the flow velocity and the diameter are related and used to calculate the flow rate, therefore one could know any two of the above parameters and be able to calculate the third, i.e. if diameter and flow rate are known velocity can be calculated.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the modified Leonard to include the data of the cannula and calculation of exit velocity as taught by Amano so as to determine if the user receives the adequate amount of air.
With respect to claim 10, the modified Leonard shows a display (313, fig 3 of Allum) and the processor is further configured to generate for display of the flowrate.
With respect to claim 12, the modified Leonard shows the first data comprises an inner diameter of the at least one nasal prong (diameter of passage; see col. 20, lines 14-15 of Amano).
With respect to claim 28, the modified Leonard shows receiving first data indicative of one or more dimensions of the nasal cannula (see col. 20, lines 11-16 of Amano) receiving second data indicative of a flowrate of breathing gas (see [0103], lines 1-4 of Allum), and 1111848579-0002-053-101calculating the exit velocity based on the first data and the second data (see col. 20, lines 11-16 of Amano). The three parameters are related to one another, so if two are known i.e. flowrate and diameter in the instant case, then the exit velocity can be calculated.
.
Claims 13-14 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard in view of Allum and Amano as applied to claim 9 above, and further in view of Lewis (2007/0175473).
With respect to claim 13, the modified Leonard shows that the processor but lacks the configuration to receive a user input to change the flowrate of the breathing gas.
However, Lewis teaches a processor (2060, fig 17 of Lewis) is configured to receive a user input to change the flowrate of the breathing gas (see [0108], lines 11-15 of Lewis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the modified Leonard to be able to change the flowrate as taught by Lewis so as to be able to provide an appropriate therapy to the user.
With respect to claim 14, the modified Leonard shows that the controller is configured to change the flowrate of breathing gas to the modified flowrate based on user input (see [0101], lines 12-15 of Lewis).
With respect to claim 30, the modified Leonard shows receiving a user input to increase or decrease the flowrate of the breathing gas (see [0101], lines 8-12 of Lewis), changing the flowrate to a modified flowrate of the breathing gas (adjust the flowrate; see [0108], lines 11-15 of Lewis); calculating a modified velocity based on the modified flowrate and the first data (see claim 28 for data calculation; note the velocity can be calculated for any flow rate), and generating for display (313, fig 3 of Allum) the modified flowrate (see claim 29 above).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Leonard in view of Allum and Amano as applied to claim 9 above, and further in view of Thudor (7111624) and Tham (2015/0165142).
With respect to claim 11, the modified Leonard shows the second data (see claim 9 above) from a sensor (pressure sensor, 429, fig 4 of Allum) within a base unit (401, fig 4 of Allum) but lacks an attachable unit.
However, Thudor teaches a respiratory system (1, fig 1) with an attachable unit (2, fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidifier portion (2020, fig 15) of the modified Leonard to be an attachable unit as taught by Thudor so as to easily change and clean the unit. 
Further the modified Leonard lacks an RFID sensor on the attachable unit.
However, Tham teaches a respiratory system (100, fig 2) with an attachable unit (115 and 130, fig 2) with an RFID tag (25, fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Leonard’s attachable unit with an RFID tag as taught by Tham so as to be able to notify the user if a vital component of the breathing circuit is absent or not fully connected (see [0005], lines 4-5 of Tham).
Response to Arguments
Applicant’s arguments, see pgs. 10-11, filed 9/23/21, with respect to the rejection(s) of claim(s) 1 and 20 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new art rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KELSEY E BALLER/            Examiner, Art Unit 3785       

/JUSTINE R YU/            Supervisory Patent Examiner, Art Unit 3785